OPINION — AG — ** COUNTY EXCISE BOARD — EVALUATION — COUNTY HOSPITAL — PROCEEDS ** 19 O.S. 786 [19-786] CREATES A MANDATORY DUTY IN A COUNTY EXCISE BOARD TO MAKE TWO SEPARATE LEVIES ON ALL COUNTY PROPERTY FOR THE BENEFIT OF COUNTY HOSPITALS. ONE LEVY SHALL BE IN AN AMOUNT NOT LESS THAN ONE FOURTH (1/4) OF ONE MILL WHICH IS TO BE USED FOR THE CARE OF COUNTY CHARITY PATIENTS AND THE SECOND LEVY SHALL BE FOR AN INDETERMINATE AMOUNT, BUT SUFFICIENT TO MAINTAIN AND OPERATE THE HOSPITAL. THE AMOUNT OF THE SECOND LEVY SHALL BE CONDITIONED BY THE HOSPITAL'S CERTIFIED ESTIMATE OF NEEDS AND ITS GROSS OPERATING RECEIPTS FROM THE PREVIOUS YEAR. (ANNUAL LEVIES, AD VALOREM TAXATION, COUNTY HOSPITAL) CITE: OPINION NO. 83-129, 19 O.S. 786 [19-786] (OZELLA WILLIS) ** SEE: OPINION NO. 90-007 (1990) **